Response to Amendment
1.	This document is in response to the amendment of 4/12/2022.

EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 20, please change “Claim 20 (Withdrawn-Currently Amended):” to –Claim 20 (Currently Amended).--.

In claim 21, please change “Claim 21 (Withdrawn):” to –Claim 21.--.

In claim 22, please change “Claim 22 (Withdrawn):” to –Claim 22.--.

In claim 23, please change “Claim 23 (Withdrawn):” to –Claim 23.--.

In claim 24, please change “Claim 24 (Withdrawn):” to –Claim 24.--.

In claim 25, please change “Claim 25 (Withdrawn):” to –Claim 25.--.

In claim 26, please change “Claim 26 (Withdrawn):” to –Claim 26.--.

In claim 27, please change “Claim 27 (Withdrawn):” to –Claim 27.--.

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: amended claim 20 and new claim 28 both recite the allowable subject of claim 2 (now cancelled).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763